Exhibit 10.3
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (this “Agreement”) is entered into as of
November 14, 2018 (the “Effective Date”), by and between:  (i) Steven R. Carn
(“Executive”); and (ii) Advanced Disposal Services, Inc., a Delaware corporation
(the “Company”).
 
In consideration of the mutual covenants contained herein, the receipt and
sufficiency of such consideration is hereby acknowledged and agreed, the Company
and Executive agree as follows:
 
1.          Employment.  Effective as of the Effective Date,  Executive, as
Executive Vice President, Chief Financial Officer, shall report directly to and
shall perform such duties as are assigned by the Chief Executive Officer of the
Company, and/or as are otherwise normally associated with such position.  In
carrying out Executive’s duties, Executive will exercise reasonable discretion
and independent judgment.  However, Executive’s conduct shall be consistent
with, and in the best interests of, the Company’s business goals and objectives
and in accordance with the authority and limitations on authority established in
the Company’s charter and bylaws and by the Board of Directors from time to
time.
 
2.          Term of Employment.  The parties acknowledge and agree that the
initial term of this Agreement shall extend for three (3) years from the
Effective Date and, unless terminated in accordance with Section 6, shall
automatically renew for successive one- (1) year terms upon expiration of each
preceding term.  Notwithstanding the foregoing to the contrary, either party may
avoid the automatic renewal of this Agreement for any reason by providing
written notice of intent not to renew at least sixty (60) days before the end of
the then current term of employment, it being understood that if the Company
provides Executive with a written notice of non-renewal that does not state it
is a non-renewal For Cause, such notice shall be considered a termination of
Executive’s employment by the Company without Cause (as defined in Section 6(c))
for purposes of this Agreement, including, without limitation, Section 7.
 
3.          Extent of Services.  Commencing on the Effective Date and continuing
during the term of this Agreement, Executive shall devote to the Company an
appropriate amount of Executive’s working time, attention, knowledge and skills
as are necessary to perform the services required hereunder, and shall not
engage in any other business activities which may interfere with Executive’s
ability to completely perform the services required hereunder without first
obtaining the written consent of the Board of Directors.
 
4.          Compensation.  For providing the services described in this
Agreement, effective commencing on the Effective Date, Executive shall be
compensated as follows:
 
a.          Base Salary.  Executive shall receive from the Company an annual
salary of Four Hundred Forty Thousand and 00/100 Dollars ($440,000.00) (the
“Base Salary”), payable in accordance with the Company’s payroll schedule.  The
Company shall deduct from such compensation any and all applicable taxes,
withholdings, surcharges, and the applicable deductions.  Commencing on January
1, 2019, the Base Salary shall be increased not less often than annually on
January 1st of each succeeding year, by an amount that shall be determined by
the Company.  The annual increase shall not be less than one hundred percent
(100%) of the increase of the CPI for the immediately preceding calendar year
over the CPI for the second preceding calendar year. For purposes of this
Agreement, “CPI” means the Consumer Price Index-All Urban Consumers U.S. City
Average (1982 – 1984 equals 100), as published by the U.S. Department of Labor’s
Bureau of Labor Statistics.
 
 

--------------------------------------------------------------------------------

 
b.          Bonuses.  Executive shall be eligible to participate in the
Company’s Short Term Incentive Compensation Plan, or any successor performance
based bonus program thereto.  The amount of the target annual bonus opportunity
is up to one hundred percent (100%) of the Base Salary then in effect; provided,
however the terms of the bonus program shall be negotiated each year between,
and acceptable to both, Executive and the Company, and approved by the Board of
Directors.  All bonuses will be paid no later than March 15th of the year
immediately following the calendar year in which the bonuses were earned.
 
c.          Benefit Plans.  Executive will be eligible to participate in those
group medical, dental, or health insurance plans and pension or profit-sharing
plans which the Company makes available to its senior level employees from time
to time, subject to all terms and conditions of those plans and any amendments
thereto, including without limitation, any and all provisions concerning
eligibility for participation.  Nothing in this Section 4(c) is intended to
require the Company to offer benefits of any type, and the Company may choose to
amend or discontinue any benefit program at any time in its sole discretion,
except as stated herein.
 
d.          Vacation.  Executive shall be entitled to six (6) weeks of vacation
per year, and may take no more than two (2) weeks of vacation consecutively.
 
e.          Short Term Disability.  Executive shall be afforded the same short
term disability program as is offered to other executives of the Company from
time to time.  In the event Executive terminates employment by reason of
Incapacitation (defined below) and is eligible for benefits under the Company’s
group Long Term Disability Plan described in Section 4(f) (the “LTD Plan”), the
Company will pay to Executive an amount equal to (i) the Base Salary then in
effect pro-rated for the duration of the Elimination Period (as defined in
Section 4(f)) (the “Salary Component”), reduced as provided in the last sentence
of this Section 4(e), and (ii) any unpaid Bonus that, but for Executive’s
termination, would have been paid during the Elimination Period (the “Bonus
Component”).  The Salary Component shall be paid in equal monthly installments
for the Elimination Period and the Bonus Component, if any, shall be paid at the
time bonuses are paid by the Company to senior executives generally.  The amount
of the Salary Component shall be reduced (but not below zero) by the amount of
any benefits that Executive received pursuant to the Company’s generally
applicable short term disability insurance program, if one exists.
 
f.          Long Term Disability.  The Company shall maintain a group Long Term
Disability Plan (i.e., the “LTD Plan”) that provides benefits to Executive upon
the determination of the insurance company insuring the LTD Plan that Executive
is disabled under the terms of such plan.  Benefits under the LTD Plan shall be
equal to at least forty percent (40%) of Executive’s Base Salary then in effect
up to a maximum benefit of Eleven Thousand and 00/100 Dollars ($11,000.00) per
month.  In addition, Executive shall be entitled to a supplemental benefit under
the LTD Plan equal to at least sixty-six and two-thirds percent (66 2/3%) of
Executive’s Base Salary then in effect up to a maximum benefit of Fifteen
Thousand and 00/100 Dollars ($15,000.00).  In each case, benefits under the LTD
Plan shall have an elimination period of no longer than one hundred eighty days
(180) days (the “Elimination Period”) and Executive shall be eligible for the
benefits provided under this Section 4(f) for the duration specified in the
Company’s LTD Plan.
 
-2-

--------------------------------------------------------------------------------

 
g.          Life Insurance Benefits.  During the term of this Agreement, the
Company shall maintain a term life insurance policy on Executive’s life in an
amount equal to two (2) times Executive’s Base Salary up to a maximum of Five
Hundred Thousand and 00/100 Dollars ($500,000.00), in accordance with and
subject to the terms of the Company’s life insurance policy.  In addition, the
Company shall maintain a supplemental term life insurance policy on Executive’s
life in an amount equal to One Million and 00/100 Dollars ($1,000,000.00).  In
each case, Executive may designate the beneficiary of such policy.
 
h.          Equity Awards.  Executive will be entitled to participate in the
Company’s 2016 Omnibus Equity Plan or any successor equity compensation plan, as
in effect from time to time, at a level commensurate with Executive’s position.
 
i.          Reimbursement of Expenses.  The Company will reimburse Executive for
direct and reasonable out-of-pocket expenses incurred by Executive in connection
with the performance of Executive’s duties under this Agreement in accordance
with the Company’s employee expense reimbursement policies as in effect from
time to time, subject to any documentary evidence or substantiation required
under such policies; provided, for 409A compliance reasons, such expenses shall
be reimbursed no later than the last day of the calendar year following the
calendar year in which such expenses were incurred.  In addition, during the
term of this Agreement, Executive shall be entitled to an automobile allowance
of Ten Thousand Eight Hundred and 00/100 Dollars ($10,800.00) annually.
 
j.          Clawback.  Any compensation made pursuant to the Plan shall be
subject to any recoupment policy adopted by the Company or required by law as in
effect from time to time.
 
5.          Non-Competition and Confidentiality Covenants.  Executive agrees
that he is in a position requiring significant trust and confidence and exposing
Executive to certain confidential and proprietary information.  During the term
of this Agreement, Executive may also develop information, data and processes to
further the development of the Company’s operations.  The Company is willing to
employ Executive and permit such exposures to and development by Executive only
if Executive agrees to be bound by the covenants, restrictions, obligations and
agreements set forth in this Section 5 (the “Covenants”).  Executive
acknowledges that the employment benefits, rights and compensation set forth
herein represent good, valuable, fair and sufficient consideration for such
Covenants.
 
a.          Definitions.  For purposes of this Agreement, the following terms
have the specified meanings:
 
i.          “Affiliate” shall mean any entity in which the Company owns,
directly or indirectly, more than a twenty-five percent (25%) interest, or any
entity that owns, directly or indirectly, more than a twenty-five percent (25%)
interest in the Company, either as a partner, shareholder, joint venturer,
limited liability company or other equity position or interest.
 
-3-

--------------------------------------------------------------------------------

 
ii.          “Confidential Information” shall mean the Company’s business
information and materials, whether in oral, written, electronic or visual form,
including without limitation, all such business information and materials
relating to business policies, procedures, methods, customer accounts, customer
relationships; inventions, patents, trademarks, and copyrights and respective
applications; improvements, know-how, Trade Secrets, specifications and
drawings, cost and pricing data; process flow diagrams; bills; customer, vendor
and supplier information; products, manufacturing processes, and ideas; and
sales, financial, business plans, and marketing information, financial
statements, balance sheets and other financial data and any other materials
referring to the same.  Confidential Information shall not include any
information that is or becomes generally known by the public through no
violation of the terms of this Agreement.  Confidential Information shall not
include such know-how and expertise as Executive possesses as of the date of
this Agreement.
 
iii.          “Field of Business” shall mean the business of (A) the collection,
transportation and disposal of solid waste; and (B) any other field of business
that represents a material portion of the business conducted by the Company
(including its subsidiaries and Affiliates) during the term of Executive’s
employment.
 
iv.          “Inventions” shall mean any new or useful art, discovery,
contribution, finding or improvement or other tangible or intangible concepts,
whether patentable, copyrightable, or otherwise, and all related know-how, which
relates in any way to the present or prospective Field of Business or interests
of the Company and which Executive makes, creates, conceives, reduces to
practice, or contributes to or which Executive has made, created, conceived,
reduced to practice, or contributed to, whether now existing or in the future,
during the period of Executive’s employment with the Company, including such
Inventions conceived or reduced to practice prior to the execution of this
Agreement, and for one (1) year following Executive’s employment with the
Company.  Inventions shall include but not be limited to all Trade Secrets,
designs, discoveries, formulae, processes, manufacturing techniques,
improvements and ideas.  Inventions shall not include any information that is or
becomes generally known by the public through no violation of the terms of this
Agreement.
 
v.          “Restricted Area” shall mean and include any geographic area in
which (A) the Company (including its Affiliates) does business, and (B)
Executive performs services for the Company or has supervisory authority.
 
vi.          “Trade Secret” means any Confidential Information described above,
without regard to form, which:  (A) is not commonly known by or available to the
public; (B) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means to other
persons who can obtain economic value from its disclosure or use; and (C) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.
 
-4-

--------------------------------------------------------------------------------

 
b.          Non-Competition and Non-Solicitation Covenants.
 
i.          Executive agrees that, during the course of Executive’s employment
with the Company, Executive shall not engage in alternative employment or engage
in any independent and/or separate business activity in the Field of Business in
the Restricted Area.
 
ii.          Executive further agrees that during the term of Executive’s
employment with the Company and for a period of twenty-four (24) months after
Executive’s employment terminates pursuant to Section 6(a), (c), (d) or (e) for
any reason, Executive shall not:
 
(1)          in the Field of Business within the Restricted Area, solicit
business from, direct marketing activities to, or perform work relating to, any
customer or prospective customer upon whom Executive called, or for whom
Executive provided administrative or support services, on the Company’s behalf
during the term of Executive’s employment with the Company;
 
(2)          become engaged in or employed by, directly or indirectly, any
business entity which operates in or in any way does business in the Field of
Business within the Restricted Area; or
 
(3)          be the owner of more than one percent (1%) of the outstanding
equity of any business entity which operates in or in any way does business in
the Field of Business within the Restricted Area.
 
iii.          Notwithstanding anything to the contrary in this Agreement,
pursuant to 18 U.S.C. § 1833(b), Executive understands that Executive will not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a Trade Secret that (A) is made (1) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to Executive’s attorney and (2) solely for the purpose of reporting and
investigating a suspected violation of law; or (B) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. 
Executive understands that if Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Executive may disclose the
Trade Secret to Executive’s attorney and use the Trade Secret information in the
court proceeding if Executive (x) files any document containing the Trade Secret
under seal, and (y) does not disclose the Trade Secret, except pursuant to court
order.  Nothing in this Agreement, or any other agreement that Executive has
with the Company, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of Trade Secrets that are expressly allowed by such
section.  Further, nothing in this Agreement or any other agreement that
Executive has with the Company shall prohibit or restrict Executive from making
any voluntary disclosure of information or documents concerning possible
violations of law to, or seek a whistleblower award from, any governmental
agency or legislative body, or any self-regulatory organization, in each case,
without advance notice to the Company.
 
-5-

--------------------------------------------------------------------------------

 
iv.          Executive further agrees that during the course of Executive’s
employment with the Company and for a period of two (2) years after the
termination of Executive’s employment with the Company for any reason whatsoever
with or without Cause, Executive shall not, directly or indirectly, do the
following:
 
(1)          induce any customers, including former and prospective customers,
of the Company to patronize any business entity that operates in the Field of
Business within the Restricted Area (other than the Company); or
 
(2)          request or advise any customers of the Company, including
prospective customers, to withdraw, curtail or cancel such customer’s business
with the Company.
 
c.          Covenants Concerning Confidentiality.
 
i.          Executive acknowledges that Executive will use and/or have access to
Confidential Information, including Trade Secrets, and that such information
constitutes valuable, special and unique property of the Company.
 
ii.          Executive agrees that, during the term of Executive’s employment
with the Company, and following the termination of Executive’s employment for
any reason whatsoever, Executive shall not disclose or divulge any Confidential
Information, including Trade Secrets, to any person, corporation, or other
entity for any reason or purpose whatsoever, except in the course of employment
or upon the direct written authorization of the Company, and that the Company
shall be entitled to seek an injunction from a court restraining and enjoining
Executive from the unauthorized disclosure of any such information.
 
d.          Inventions.
 
i.          Executive shall be required to promptly disclose all Inventions to
the Company during the Term.  Executive shall keep accurate records relating to
the conception and reduction to practice of all Inventions.  Such records shall
be the sole and exclusive property of the Company, and Executive shall surrender
possession of such records to the Company at any time upon the Company’s
request.
 
ii.          Executive acknowledges that the Company is the lawful owner and
creator of all Confidential Information, including Trade Secrets, and that the
Company owns all rights, title and other interests thereto.  Executive agrees
that all Inventions shall be the sole and exclusive property of the Company upon
conception and/or reduction to practice.  Executive hereby assigns, grants, and
conveys all rights, title and interest in and to all Inventions together with
all copyrights, patents, trademarks and other proprietary rights associated
therewith.  No license or other rights, express or implied, are granted to
Executive in the Inventions and Executive hereby disclaims the same.  Both
during Executive’s employment with the Company and thereafter, Executive shall
fully cooperate with the Company in the procurement, protection, and enforcement
of any rights in any such Inventions, including but not limited to intellectual
property rights that may arise in connection therewith.  This shall include
executing, acknowledging and delivering to the Company all documents or papers
necessary to enable the Company to procure and protect such rights.
 
-6-

--------------------------------------------------------------------------------

 
e.          Surrender of Records.  Executive agrees that, on termination of
Executive’s employment pursuant to Section 6 for any reason, Executive shall
surrender to the Company in good condition all records, files, and other
property of the Company in Executive’s custody or possession including, without
limitation, the information identified in Sections 5(a)(ii) and (vi), as well
any other information concerning the Company’s business that Executive acquired
during Executive’s employment with the Company.  If and when the employment
relationship is terminated, and upon the Company’s request, Executive shall
submit to an exit interview at a place and time to be designated by the
Company.  The Company has the right to request that Executive bring all items
referenced in this Section 5(e) to the exit interview.  The Company shall
reimburse Executive for reasonable travel costs associated with attending the
exit interview.
 
f.          Interference with Company’s Employees.  Executive further agrees
that, during the term of Executive’s employment with the Company and for a
period of two (2) years after the termination of Executive’s employment with the
Company pursuant to Section 6 for any reason, Executive shall not, directly or
indirectly:
 
i.          Induce or attempt to induce any employee of the Company (including
its subsidiaries and Affiliates) to terminate his or her employment with the
Company;
 
ii.          Interfere with or attempt to disrupt the relationship existing
between the Company (including its subsidiaries and Affiliates) and its
respective employees; or
 
iii.          Solicit, hire or assist in the solicitation or hiring away of any
employee of the Company (including its subsidiaries and Affiliates) to become an
employee of any other business entity with which Executive is associated.
 
g.          Duration of Covenants.  In the event that the Company commences an
action in any court of law to enforce any of the Covenants, the running of any
time period or limitation applicable to such Covenants shall be suspended and
tolled pending final resolution of such legal action.  The running of any
unexpired time period shall resume either on the date when final judgment is
rendered or when all appeals taken therefrom are concluded, whichever shall
occur later.
 
h.          Modification.  No modification of the Covenants shall be valid
unless such modification is in writing and signed by Executive and a duly
authorized representative of the Company.  If any of the Covenants is held by a
court to be unenforceable and/or overbroad, the parties acknowledge and agree
that the defective term(s) shall be modified, but only to the extent necessary
to comply with applicable law(s).
 
i.          Disclosure to Prospective Employer.  Executive agrees that, should
Executive’s employment terminate pursuant to Section 6 for any reason, Executive
will disclose the terms of the Covenants to any persons, corporations or other
entities with whom Executive seeks employment or an engagement as a provider of
services for compensation that operates in the Field of Business within the
Restricted Area.  Executive also recognizes that the Company has the right to
make these Covenants known to others.
 
-7-

--------------------------------------------------------------------------------

 
j.          Affiliates.  Executive may, from time to time at the direction of
the Company, render services to its Affiliates and thereby be exposed to
Confidential Information and Trade Secrets owned by them.  The Covenants made by
Executive shall be for the benefit of the Company and its Affiliates, and
accordingly this Section 5 may be enforced by the Company or its Affiliates.
 
k.          Enforcement of Covenants.
 
i.          Right to Injunction.  Executive acknowledges that a breach of any of
the Covenants will cause irreparable damage to the Company with respect to which
the Company’s remedy at law for damages will be inadequate.  Therefore, in the
event of breach or anticipatory breach of the Covenants, Executive and the
Company agree that the Company shall be entitled to seek injunctions, both
preliminary and permanent, enjoining or restraining such breach or anticipatory
breach and Executive hereby consents to the issuance thereof forthwith by any
court of competent jurisdiction, without requiring the Company to post any bond,
in addition to remedies otherwise available to it at law or equity.
 
ii.          Reimbursement following Breach.  In the event that any court enters
a final, non-appealable judgment that Executive has breached any of the
Covenants, Executive shall reimburse the Company for any payments it makes
pursuant to this Agreement subsequent to such breach.  Any such reimbursements
shall be in addition to any damages in the Company’s favor that the court may
impose upon Executive.
 
iii.          Recovery of Costs.  In the event that the Company commences an
action in any court to enforce any of the Covenants, the party against whom the
court finds shall pay all expenses associated with such enforcement, including
reasonable attorneys’ fees.
 
6.          Termination Scenarios.  Executive’s departure from the Company will
be deemed one of the following:  (a) For Cause; (b) due to Incapacitation; (c)
Without Cause; (d) for Good Reason; (e) Voluntary; or (f) due to Death (which
definition shall affect the payments to be made in accordance with Section 7):
 
a.          Definition of For Cause.  Executive’s departure from the Company
shall be designated “For Cause” under the following circumstances:
 
i.          Executive fails to comply with the published policies, standards,
and regulations that the Company, in its sole discretion, establishes and/or
implements during Executive’s employment and Executive does not cure such
failure within thirty (30) days following Executive’s receipt of written notice
from the Chief Executive Officer of the Company, or his designee, of such
failure;
 
ii.          Executive commits any act of fraud, dishonesty, or other acts of
gross misconduct, including but not limited to intentional violations or
intentional breaches of the Covenants, in the rendering of services on behalf of
the Company;
 
-8-

--------------------------------------------------------------------------------

 
iii.          Executive willfully fails to diligently comply with the reasonable
requests of the person(s) to whom Executive reports and Executive does not cure
such failure within thirty (30) days following Executive’s receipt of written
notice from the Chief Executive Officer of the Company, or his designee, of such
failure;
 
iv.          Executive willfully fails to adequately perform the usual and
customary duties of Executive’s employment and/or those duties typically
associated with Executive’s position and Executive does not cure such failure
within thirty (30) days following Executive’s receipt of written notice from the
Chief Executive Officer of the Company, or his designee, of such failure; or
 
v.          Executive is convicted (including via a plea of nolo contendere) of
a felony substantively related to Executive’s employment duties or commits any
act that damages the reputation or causes public embarrassment to the Company,
as determined in the sole discretion of the Chief Executive Officer.
 
b.          Definition of Incapacitation.  Executive’s departure from the
Company shall be designated due to “Incapacitation” upon Executive becoming
physically and/or mentally incapacitated such that Executive cannot perform the
essential functions of Executive’s job.  The determination of whether Executive
is capable of performing the essential functions of Executive’s job shall be
based on (i) a determination of whether Executive is considered disabled under
the LTD Plan described in Section 4(f) or (ii) if no LTD Plan is then in effect,
if a physician that is mutually agreeable to the Company and Executive
determines that Executive cannot perform the essential functions of Executive’s
job, even with reasonable accommodation, for (A) any period of ninety (90)
consecutive days or (B) one hundred fifty (150) days during any consecutive
twelve (12) month period.  If the Company and Executive cannot agree on the
selection of a physician to make the determination of disability, then each of
the Company and Executive will select one (1) physician and the two (2)
physicians will select a third (3rd) physician who will determine whether
Executive is disabled.  The determination of the physician selected in
accordance with this Section 6(b) will be binding on both the Company and
Executive.  Executive must submit to a reasonable number of examinations by the
physician making the determination of disability, and Executive hereby
authorizes the disclosure and release to the Company of such determination and
all supporting medical records and information.  If Executive is not legally
competent, Executive’s legal guardian or duly-authorized attorney-in-fact will
act in the place of Executive in selecting a physician, submitting Executive to
examinations, and providing the authorization of disclosure.
 
c.          Definition of Without Cause.  Executive’s departure from the Company
shall be designated “Without Cause” if none of the circumstances listed in
Section 6(a) are present, the Company has not terminated Executive’s employment
due to Incapacitation, Executive’s employment has not terminated due to death
and the Company terminates Executive’s employment.
 
d.          Definition of Good Reason.  Executive’s departure from the Company
shall be designated for “Good Reason” if:  (i) none of the circumstances listed
in Section 6(a)(i)-(v), as may be applicable, are present; (ii) Executive
provides the Company written notice of Executive’s decision to terminate
Executive’s employment for Good Reason ninety (90) days in advance of the date
of such termination and within ninety (90) days of becoming aware of the
circumstances giving rise to the grounds for providing Good Reason; and (iii) if
any of the following scenarios exist:
 
-9-

--------------------------------------------------------------------------------

 
i.          If without the consent of Executive, Executive’s principal place of
business is relocated to a location that represents a material change in
geographic location (including without limitation an involuntary relocation that
is more than fifty (50) miles from Executive’s current principal place of
business); or
 
ii.          Without the consent of Executive there occurs a diminution in
Executive’s authority, duties, responsibilities, reporting position or
compensation, or with respect to a diminution of benefits, a material diminution
or a diminution applied solely to Executive.
 
e.          Definition of Voluntary.  Executive’s departure from the Company
shall be designated “Voluntary” (and without Good Reason) if none of the
circumstances listed in Section 6(a) or Section 6(d) are present, provided that
Executive provides the Company written notice of Executive’s decision to
terminate Executive’s employment ninety (90) days in advance of the date of such
termination.
 
f.          Definition of Change of Control.  A “Change of Control” shall be
deemed to have occurred if there is a closing of a transaction that is (i) a
sale of all or substantially all of the assets of the Company (other than in
connection with financing transactions, or sale and leaseback transactions);
(ii) a sale, series of sales, or merger or other transactions resulting in more
than fifty percent (50%) of the voting stock of the Company or of any entity
directly or indirectly controlling the Company being held by a Third Party;
(iii) a transaction or provision that gives a Third Party the right to appoint a
majority of the Board of Directors of the Company or of any entity directly or
indirectly controlling the Company; or (iv) the liquidation or dissolution of
the Company with respect to which there are or were distributable assets.
 
7.          Payments Following Certain Termination Scenarios.
 
a.          In the event of a termination of Executive’s employment with the
Company for any reason (the effective date of such termination, the “Termination
Effective Date”), Executive shall be entitled to payment from the Company within
thirty (30) days following the Termination Effective Date of Executive’s accrued
but unpaid Base Salary through the Termination Effective Date and payment of any
unreimbursed expenses to which Executive is entitled pursuant to Section 4(i).
 
b.          Payment Following Termination without Cause or for Good Reason.  If
Executive’s employment is terminated at any time Without Cause or For Good
Reason, subject to Section 7(f), the Company agrees to pay Executive the
following amounts (collectively, the “Termination Payments”), subject to
compliance with Section 5, and upon any breach or suspected breach of Section 5,
all payments under this Section 7(b) will cease immediately:
 
i.          Two (2) times Executive’s Base Salary (at the rate in effect as of
the Termination Effective Date) in twenty-four (24) equal monthly installments
commencing sixty (60) days after the Termination Effective Date, which shall be
paid to Executive through the Company’s regular payroll;
 
-10-

--------------------------------------------------------------------------------

 
ii.          a pro rata share of Executive’s bonus for the year of termination
at Target through the Termination Effective Date in a lump sum, sixty (60) days
after the Termination Effective Date;
 
iii.          Two (2) times the greater of (a) the target bonus for the fiscal
year of Executive’s termination, (b) the average of the bonuses paid to
Executive in the two fiscal years immediately preceding the fiscal year of
Executive’s termination, or (c) the projected bonus for the current year based
on results projected by the Company for the current year, divided in twenty-four
(24) equal monthly installments commencing sixty (60) days after the Termination
Effective Date, which shall be paid to Executive through the Company’s regular
payroll; and
 
iv.          An amount equal to the cost of COBRA coverage for Executive,
Executive’s spouse and Executive’s children at the rate in effect on the Date of
Termination for a period of twenty-four (24) months from the Date of
Termination. For the avoidance of doubt, this obligation is to provide a cash
equivalent payment with respect to the cost of COBRA coverage, and in no
circumstances obligates the Company to provide medical or other health insurance
or similar for any period of time.
 
c.          Payment Following Termination after a Change of Control.  If
Executive’s employment is terminated by the Company in connection with or within
24 months following a Change of Control, subject to subsection (f) of this
Section 7, the Company agrees to pay Executive the Termination Payments, subject
to compliance with Section 5, and upon any breach or suspected breach of Section
5, all payments under this Section 7(c) will cease immediately:
 
i.          Two (2) times Executive’s Base Salary (at the rate in effect as of
the Termination Effective Date) in twenty-four (24) equal monthly installments
commencing sixty (60) days after the Termination Effective Date, which shall be
paid to Executive through the Company’s regular payroll;
 
ii.          a pro rata share of Executive’s bonus for the year of termination
at Target through the Termination Effective Date in a lump sum, sixty (60) days
after the Termination Effective Date;
 
iii.          Two (2) times the greater of (a) the target bonus for the fiscal
year of Executive’s termination, (b) the average of the bonuses paid to
Executive in the two fiscal years immediately preceding the fiscal year of
Executive’s termination, or (c) the projected bonus for the current year based
on results projected by the Company for the current year, divided in twenty-four
(24) equal monthly installments commencing sixty (60) days after the Termination
Effective Date, which shall be paid to Executive through the Company’s regular
payroll; and
 
iv.          An amount equal to the cost of COBRA coverage for Executive,
Executive’s spouse and Executive’s children at the rate in effect on the Date of
Termination for a period of twenty-four (24) months from the Date of
Termination.  For the avoidance of doubt, this obligation is to provide a cash
equivalent payment with respect to the cost of COBRA coverage, and in no
circumstances obligates the Company to provide medical or other health insurance
or similar for any period of time.
 
-11-

--------------------------------------------------------------------------------

 
If any of the payments or benefits received or to be received by Executive
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the “280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would be subject to the excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then prior to making the 280G
Payments, a calculation will be made comparing (i) the Net Benefit (as defined
below) to Executive of the 280G Payments after payment of the Excise Tax to (ii)
the Net Benefit to Executive if the 280G Payments are limited to the extent
necessary to avoid being subject to the Excise Tax.  Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
280G Payments be reduced to the minimum extent necessary to ensure that no
portion of the 280G Payments is subject to the Excise Tax.  “Net Benefit” means
the present value of the 280G Payments net of all federal, state, local, foreign
income, employment, and excise taxes.  Any reduction made pursuant to this
paragraph will be made in a manner determined by the Company that is consistent
with the requirements of Section 409A.  All calculations and determinations
under this paragraph will be made by an independent accounting firm or
independent tax counsel appointed by the Company (the “Tax Counsel”) whose
determinations will be conclusive and binding on the Company and Executive for
all purposes.  For purposes of making the calculations and determinations
required by this paragraph, the Tax Counsel may rely on reasonable, good faith
assumptions and approximations concerning the application of Section 280G and
Section 4999 of the Code.  The Company and Executive will furnish the Tax
Counsel with such information and documents as the Tax Counsel may reasonably
request in order to make its determinations under this paragraph.  The Company
will bear all costs the Tax Counsel may reasonably incur in connection with its
services.
 
d.          Payment Following Termination for Incapacitation or Death.  If
Executive’s employment is terminated for Incapacitation or as a result of death,
within sixty (60) days following the Termination Effective Date, the Company
will pay Executive an amount equal to:
 
i.          Two (2) times Executive’s Base Salary (at the rate in effect as of
the Termination Effective Date) in twenty-four (24) equal monthly installments
commencing sixty (60) days after the Termination Effective Date, which shall be
paid to Executive through the Company’s regular payroll;
 
ii.          The pro rata share of Executive’s bonus at Target through the
Termination Effective Date in a lump sum, payable within sixty (60) days after
the Termination Effective Date;
 
iii.          Two (2) times the greater of (a) the target bonus for the fiscal
year of Executive’s termination, (b) the average of the bonuses paid to
Executive in the two fiscal years immediately preceding the fiscal year of
Executive’s termination, or (c) the projected bonus for the current year based
on results projected by the Company for the current year, divided in twenty-four
(24) equal monthly installments commencing sixty (60) days after the Termination
Effective Date, which shall be paid to Executive through the Company’s regular
payroll; and
 
-12-

--------------------------------------------------------------------------------

 
iv.          An amount equal to the cost of COBRA coverage for Executive,
Executive’s spouse and Executive’s children at the rate in effect on the Date of
Termination for a period of twenty-four (24) months from the Date of
Termination. For the avoidance of doubt, this obligation is to provide a cash
equivalent payment with respect to the cost of COBRA coverage, and in no
circumstances obligates the Company to provide medical or other health insurance
or similar for any period of time.
 
e.          Payment Following Voluntary Termination or Termination For Cause. 
If Executive’s employment is terminated For Cause or is Voluntary, the Company
will pay Executive only any accrued but unpaid salary owed to Executive through
the termination date and unreimbursed expenses to which Executive may be
entitled, proof of which will be required, as set forth in subsection (a) of
this Section 7.
 
f.          Release.  Notwithstanding anything herein to the contrary, no
Termination Payments provided to Executive under this Section 7 (except in the
case of Executive’s death) shall be paid unless Executive executes a general
release in a form acceptable to the Company (the “Release”), Executive shall
deliver such Release to the Company and not revoke the Release prior to the
expiration of the period (if any) during which any portion of such Release is
revocable under applicable law and the Release becomes effective following
expiration of any such revocation period but in no event more than sixty (60)
days following the Termination Effective Date (the date the release becomes
effective, the “Release Effective Date”), provided that in any case where such
sixty- (60) day period straddles two separate taxable years, the Termination
Payments shall not commence until the later taxable year.  Notwithstanding
anything herein to the contrary, as of the first date on which Executive
violates any Covenant contained in Section 5, any remaining Termination Payments
to be provided to Executive under this Section 7 shall be forfeited.  For
purposes of Section 409A, Executive’s right to receive the Termination Payments
shall be treated as a right to receive separate payments and, accordingly, each
installment payment shall at all times be considered a separate and distinct
payment.
 
8.          Miscellaneous.
 
a.          Section 409A.  This Agreement and any payment, distribution or other
benefit hereunder shall comply with the requirements of Section 409A of the
Code, or an exemption or exclusion therefrom, as well as any related regulations
or other guidance promulgated by the U.S. Department of the Treasury or the
Internal Revenue Service (“Section 409A”), to the extent applicable, and shall
in all respects be administered in accordance with Section 409A; provided, that,
for the avoidance of doubt, this provision shall not be construed to require a
gross-up payment in respect of any taxes, interest or penalties imposed on
Executive as a result of Section 409A.  To the extent any provision or term of
this Agreement is ambiguous as to its compliance with Section 409A, the
provision or term will be read in such a manner so that such provision or term
and all payments hereunder comply with Section 409A.  To the extent Executive is
a “specified employee” under Section 409A and solely to the extent necessary to
avoid taxation and/or penalties under Section 409A, no payment, distribution or
other benefit described in this Agreement constituting a distribution of
deferred compensation (within the meaning of Treasury Regulation Section
1.409A-1(b)) to be paid during the six- (6) month period following Executive’s
“separation from service” (within the meaning of Treasury Regulation Section
1.409A-1(h)) will be made before the earlier of the date that is six (6) months
after the date of separation or the date of Executive’s death. 
 
-13-

--------------------------------------------------------------------------------

 
Instead, any such deferred compensation shall be paid on the first business day
following the earlier of the six- (6) month anniversary of Executive’s
separation from service or the date of death of Executive.  In no event may
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement.  Any provision or term that would cause this
Agreement or a payment, distribution or other benefit hereunder to fail to
satisfy the requirements of Section 409A shall have no force or effect and, to
the extent an amendment would be effective for purposes of Section 409A, the
parties agree that this Agreement shall be amended to comply with Section 409A. 
Such amendment shall be retroactive to the extent permitted by Section 409A. 
For purposes of this Agreement, solely to the extent necessary to avoid taxation
and/or penalties under Section 409A, Executive shall not be deemed to have
terminated employment unless and until a separation from service (within the
meaning of Treasury Regulation Section 1.409A-1(h)) has occurred.  Each payment
under Sections 4(e) and 7 shall be treated as a separate payment for purposes of
Section 409A.  All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement shall be for expenses incurred during the time period specified in
this Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made not
later than the last day of Executive’s taxable year following the taxable year
in which such expense was incurred, and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
 
b.          Headings.  The section headings in this Agreement are for
convenience only and are not intended to govern, limit or affect the meanings of
the sections.
 
c.          Representations.  Executive represents and warrants to the Company
that Executive is not under any obligation to any other party inconsistent with
or in conflict with this Agreement, or which would prevent, limit or impair in
any way Executive’s performance of Executive’s obligations hereunder.
 
d.          Entire Agreement.  This Agreement constitutes the entire
understanding between Executive and the Company with respect to the subject
matter hereof and supersedes any and all prior understandings, written or oral,
except as documents are specifically incorporated herein.  Any prior employment
agreement between Executive and the Company and any of its affiliates
(including, without limitation any offer letters signed by Executive) will be
terminated on the Effective Date.
 
e.          No Waiver.  Failure to insist upon strict compliance with any of the
terms, covenants, or conditions set forth in this Agreement shall not be deemed
a waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other times.
 
-14-

--------------------------------------------------------------------------------

 
f.          Survival.  If it is determined that any of the provisions of this
Agreement is invalid or unenforceable, the remaining provisions shall survive
and be given full force and effect.
 
g.          Assignment.  The Company may assign this Agreement and, if assigned,
the assignee has the right to seek enforcement of the Agreement.
 
h.          Notice.  All notices required to be given under this Agreement shall
be in writing, shall be effective upon receipt, and shall be delivered to the
addressee either in person or mailed by certified mail, return receipt requested
to the address provided below.  It shall be Executive’s obligation to update
such address upon written notice to the Company General Counsel.
 
i.          Governing Law.  This Agreement is entered into in the State of
Florida and shall be governed by the laws of the State of Florida.
 
j.          Arbitration.  Any controversy or claim arising out of or relating to
this Agreement, other than in connection with the Company’s rights under Section
5(k), shall be resolved by final and binding arbitration in accordance with the
employment dispute arbitration rules of the American Arbitration Association
then in effect, and judgment upon any award rendered by the arbitrator may be
entered and a confirmation order sought in any court having jurisdiction
thereof.  Any arbitration shall be conducted in Jacksonville, Florida before a
single arbitrator jointly appointed by Executive and the Company.  In the event
Executive and the Company are unable to agree on an arbitrator within fifteen
(15) days of the notice of a claim from one to the other, Executive and the
Company shall each select an arbitrator who together shall jointly appoint a
third arbitrator who shall be the sole arbitrator for the controversy or claim. 
Unless otherwise determined by the arbitrator, the prevailing party shall be
permitted to recover from the non-prevailing party, in addition to all other
legal and equitable remedies, the costs of arbitration including, without
limitation, reasonable attorneys’ fees and the expenses of the arbitrator(s) and
the American Arbitration Association.
 
k.          Withholding.  Executive acknowledges that Executive is solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with payments made under this Agreement (including without
limitation any taxes arising under Section 409A(a)(1)(B) of the Code).  The
Company may withhold from any compensation and benefits payable under this
Agreement all applicable federal, state, local, or other taxes and, subject to
the immediately succeeding sentence, any indebtedness due to the Company as
agreed to and as scheduled between the Company and Executive.  With respect to
debts of Executive to the Company, the aggregate amount withheld by the Company
under the immediately preceding sentence from payments due to Executive under
Sections 4(e) and/or 7 must be taken at the same time and in the same amount as
the debt otherwise would have been due from Executive.  The Company shall have
no obligation to indemnify or otherwise hold Executive harmless from any or all
of such taxes.
 
l.          Acknowledgement.  Executive further acknowledges that Executive has
thoroughly read the terms of this Agreement and was aware of Executive’s right
to seek advice of counsel before signing.  Executive further acknowledges that,
by signing this Agreement, Executive knowingly and voluntarily consents to the
terms contained herein.
 
 
-15-

--------------------------------------------------------------------------------

 
The undersigned have executed this Executive Employment Agreement as of the
Effective Date.
 
 



 
COMPANY
     
Advanced Disposal Services, Inc.,
 
a Delaware corporation
     
By:
 /s/ Michael K. Slattery  
Name:
 Michael K. Slattery  
Its:
 Executive Vice President, General Counsel              
EXECUTIVE
           /s/ Steven R. Carn






 
Executive’s Address:
       [Intentionally omitted]                



 
 
 
-16-

--------------------------------------------------------------------------------